Citation Nr: 1743706	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-44 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral leg and hip condition.  


ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel


INTRODUCTION

The Veteran served in the Army from March 1973 to December 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

A prior remand order issued in March 2016 to schedule the Veteran for a video hearing before the Board.  The hearing was then scheduled for May 2016, which was later continued at the Veteran's request.  Hearing was reset for March 2017, and the Veteran later wrote indicating he could not be present.  Later in March, the Veteran requested another hearing.  In September 2017, the Veteran was contacted to confirm his hearing request.  The Veteran then withdrew his hearing request, asking that his appeal be sent to a judge as soon as possible.  

The Board notes that entitlement to a total evaluation based on individual unemployability was also on appeal at the time of the prior Board remand.  However, in a June 2016 rating decision, that claim was granted, effective in January 2007, on the date the original claim for the benefit.  Therefore, having been granted in full, it is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  The Veteran fell during bootcamp in service off vertical bars, while performing hand over hand exercises.

2.  The Veteran was diagnosed with radiculopathy of the lower extremities prior to his current claim of service connection for a bilateral leg disability.  Medical evidence relates that radiculopathy to a lumbosacral spine disability, for which service connection has been denied.

3.  The Veteran does not otherwise have a currently diagnosed bilateral leg and/or hip condition that is related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral leg and hip condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

To establish service connection for a disability there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno v. Brown, 6 Vet. App. 465 (1994).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Factual Background

The Veteran contends he has a bilateral leg and hip condition that began in or was otherwise related to his military service.  Specifically, in his August 2007 claim, he contended that he has bilateral hip and leg problems from a fall from vertical bars while performing hand over hand exercises in bootcamp, in which he landed on his knees.  He also indicated that a doctor in Germany told him his legs were "twisted" from the waist down, but due to exiting service soon, the problem could not be treated in service.  Notably, service connection is already in effect for disabilities of both knees and both feet; the Veteran contends that there is additional disability to his legs and hips.

The Veteran's service treatment records (STR) are associated with the record and appear complete.  In August 1973, his STR reflect the Veteran stating that he must have "twisted both knees" in basic training one to two months ago, as they were bothering him when he ran.  In February 1974, the Veteran report a "clicking" of both knees.  A February 1976 treatment note reflects the Veteran reporting that in 1973 he jammed his left knee during boot camp, and that the problem is still bothering him.  An April 1976 orthopedic consult further explains the boot camp incident, where the Veteran reported he fell approximately six feet from horizontal bars onto his knees.  The orthopedist diagnosed chondromalacia of the left knee, with X-rays revealing an otherwise normal knee.   

At his separation exam in September 1978, chondromalacia of the left knee was the only abnormality noted by the examining physician.  The Veteran wrote "profile left knee chondromalacia" as the only problem upon his service exit in October 1978, specifically denying that he had any other medical issues.  As noted above, the Veteran is presently service-connected for knee disabilities.  

After service, but prior to the appeal period before the Board, there is a July 2006 letter of record from a personal injury lawyer, in what appear to be a summary of relevant exhibits in a civil lawsuit, and includes a summary of an October 2003 examination in which lumbar radiculopathy was diagnosed.  

In his VA examination in April 2008, the Veteran indicated that while on the PT course in boot camp, he fell 10 feet or so, landing on both knees.  The examiner reviewed the Veteran's service and medical history, and noted other disabilities the Veteran has.  During the VA exam, no significant stiffness or painful movement noted in either hip was noted.  Leg length was equidistant.  The examiner found both hips unremarkable with no evidence of a bilateral leg and hip condition.  

After his military service, record reflects the Veteran worked for a 34 years as an electrician and industrial hygienist.  In the late 1990's, he suffered an employment injury, resulting in chronic back, neck and shoulder pain.  In an unrelated VA exam in October of 2007, the Veteran reported that in 1999, he fell at work and "tore my spine up" and was unable to work.  The Veteran cited shoulder and leg pain from that injury, which prevented him from working much thereafter.  

Analysis

At his service exit exam, the only injury incurred in service noted by both the Veteran and examining physician was chondromalacia of the left patella.  The Veteran's STR reflect many visits for medical concerns, yet not of them relate to a hip or bilateral leg condition.  

In his April 1985 examination for a federal government position, the Veteran reported that he had never had leg, joint or back issues.  His post-service records reflect gainful employment as an active electrician and / or industrial hygienist for decades, until an unfortunate accident in 1999 injured him.  Thereafter, he continued to work his trade in lighter-duty jobs until February of 2005.  

In reviewing the evidence of record, the Board notes that in an unrelated VA examination in May of 1985 for gastrointestinal issues and knee issues, the examiner noted that hip function appeared to be normal.  An exam in August 2010 reported no symptoms of hip or leg problems.  A May 2009 exam for PTSD, an April 2009 VA exam for GI issues, and an April 2009 VA exam for feet, all are absent for complaints related to this claim.  In a March 2004 VA exam for claimed shoulder injuries, the Veteran indicated, for the first time, that while was in the military he fell down a mountain, injuring both of his shoulders, requiring hospitalization for about 15 days.  In over 18 VA examinations for claimed disabilities of the Veteran, in only one-an October 2003 exam for knee and shoulder pain, is left hip soreness noted, with the right hip presenting as normal.  

The Board afford little weight to the Veteran's statements regarding his current disability because they are inconsistent with other lay and medical evidence of record, which indicate that the Veteran did not experience his claimed symptoms until many years after his service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Caluza v. Brown, 7 Vet. App. 498, 512 (1995).  

As a layperson, the Veteran is competent to report his symptoms of pain.  However, he is not competent to provide a medical nexus or a diagnosis of a medically complex condition that requires medical training and expertise, which the Veteran has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

The VA examination in April 2007 for bilateral leg/hip disorder revealed normal examination of the hip, with no painful or limited motion.  There was no localized pain on examination discovered, nor any functional loss and/or functional impairment.  The examiner could not find any evidence of an injury in service leading to a bilateral leg and hip injury.  The examiner was only able to report on what appeared to be a normal leg/hip condition.  Except for the lawyer's note about an October 2003 diagnosis of radiculopathy (notably prior to the Veteran's August 2007 claim for service connection for a leg problem), the record is devoid of a diagnosis of a disability of the hips or legs.  

The Board finds that there is no competent medical evidence of record to indicate that the Veteran has any present bilateral leg or hip disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Hence, the first element of service-connection under Shedden, supra, that of a current disability, is not met.  

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.

ORDER

Service connection for bilateral leg and hip condition is denied.  


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


